Citation Nr: 0215202	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  98-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1989 and from January 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which implemented a July 1997 Board 
decision granting service connection for hearing loss of the 
left ear and assigned a noncompensable disability evaluation.

The Board Member who conducted the veteran's December 1999 
hearing is no longer employed by the Board.  The veteran was 
so informed in a September 2002 letter, and was provided with 
an opportunity to request a new hearing before another Board 
Member.  However, the veteran failed to reply.  As such, the 
Board assumes that the veteran did not want an additional 
hearing before the Board.  See 38 C.F.R. § 20.707.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran has Level II hearing acuity in his left ear.


CONCLUSION OF LAW

The requirements for a compensable disability evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (1998 & 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current disability evaluation 
assigned for his hearing loss of the left ear does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
compensable disability evaluation because he has significant 
hearing loss in his left ear.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant an 
increased disability evaluation.  July 1997 and June 2002 
supplemental statements of the case included the rating 
criteria for evaluating left ear hearing loss, as well as 
other criteria pertaining to his increased rating claim.  In 
addition, an October 1997 letter to the veteran explained the 
pertinent laws and regulations applicable to increased 
disability evaluations and effective dates of grants of 
service connection, and notified the veteran that his claim 
was still pending with regard to his disability evaluation.  
Finally, in a February 1998 and June 2002 supplemental 
statement of the case, the RO notified the veteran as to what 
kind of information they needed from him, and what he could 
do to help his claim.  Moreover, to the extent that a March 
2000 letter the veteran, regarding his claims for a sinus 
disorder and tinnitus, informed the veteran of what type of 
information he should submit, and what type of information 
the RO would obtain, these general actions could also be 
construed to apply to the veteran's increased rating claim in 
that they describe what VA will do to help the veteran, as 
well as what the veteran should do.  Similarly, in a May 1995 
RO hearing, the veteran notified the hearing officer of 
certain records he would attempt to obtain with regard to his 
left ear.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence the VA would 
attempt to obtain).  Under the circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations, 
as well as a hearing before the RO and a hearing before the 
Board.  The veteran and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a noncompensable 
disability evaluation for the veteran's hearing loss of the 
left ear.

Historically, a July 1997 Board decision granted service 
connection for the veteran's left ear hearing loss.  A July 
1997 letter and supplemental statement of the case, issued by 
the RO, implemented the Board's decision and assigned a 
noncompensable disability evaluation, effective November 
1994.  In February 1998, the veteran filed a notice of 
disagreement with the disability evaluation assigned for his 
left ear hearing loss, and the RO issued a statement of the 
case.  In April 1998, the veteran perfected his appeal.  
Following a VA examination and a hearing before the Board, 
the veteran's claim was remanded by the Board for additional 
development in March 2000.  Following completion of the 
requested development to the extent possible, the RO issued a 
supplemental statement of the case in June 2002, continuing 
the noncompensable disability evaluation.  This appeal 
followed.

The pertinent evidence of record consists of the veteran's 
service medical records, VA examination reports, and a 
private medical record submitted by the veteran, as well as 
the veteran's testimony.

A review of the veteran's service medical records shows that 
the veteran denied experiencing ear trouble or hearing loss 
on his January 1986 Report of Medical History.  On his 
contemporaneous Report of Medical Examination, the veteran 
was found to have normal ears and eardrums.  Audiometric 
testing showed that the veteran's hearing in his left ear was 
10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 
decibels at 2000 Hertz, 15 decibels at 3000 Hertz, 20 
decibels at 4000 Hertz, and 25 decibels at 6000 Hertz.

In June 1987 the veteran was seen in the Occupational Health 
Clinic for a reference audiogram, which was negative for a 
significant threshold shift.  An audiogram showed that the 
veteran's hearing in his left ear was 10 decibels at 500 
Hertz, zero (0) decibels at 1000 and 2000 Hertz, 10 decibels 
at 3000 and 4000 Hertz, and 5 decibels at 6000 Hertz.

The veteran's December 1990 Report of Medical History shows 
that the veteran denied ear trouble and hearing loss.  The 
contemporaneous Report of Medical Examination shows that 
clinical evaluation of the veteran's ears and ear drums was 
normal and that audiometric testing showed that the veteran's 
hearing in his left ear was 5 decibels at 500, 1000, and 2000 
Hertz, 15 decibels at 3000 Hertz, 5 decibels at 4000 Hertz, 
and 30 decibels at 6000 Hertz.

An April 1993 service medical record indicates that the 
veteran was exposed to noise and wore earplugs.  An April 
1993 audiogram shows that the veteran had left ear pure-tone 
thresholds of 10 decibels at 500 Hertz, 5 decibels at 1000 
Hertz, 10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, 
15 decibels at 4000 Hertz, and 55 decibels at 6000 Hertz.

The veteran was afforded another audiogram in February 1994.  
According to the report, the veteran had left ear pure-tone 
thresholds of 10 decibels at 500 Hertz, 5 decibels at 1000 
and 2000 Hertz, and 20 decibels at 3000, 4000 and 6000 Hertz.       

The veteran's October 1994 Report of Medical History 
indicates that the veteran reported experiencing ear trouble 
and hearing loss.  A physician's note indicates that the 
veteran had left ear hearing loss.  The Report of Medical 
Examination indicates that a clinical evaluation of the 
veteran's ears and ear drums was abnormal.  The veteran was 
noted as having fluid on his left tympanic membrane.  
Audiometric testing showed that the veteran's hearing in his 
left ear was 100+ decibels at 500 Hertz, 55 decibels at 1000 
Hertz, 45 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, 
60 decibels at 4000 Hertz, and 50 decibels at 6000 Hertz.

The veteran was first afforded a VA examination in January 
1995.  According to the report, the audiogram indicated that 
the veteran's left ear pure-tone thresholds were 20 decibels 
at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 
Hertz, 20 decibels at 3000 Hertz, and 25 decibels at 4000 
Hertz.  The average pure-tone threshold was 19.  The 
veteran's Maryland CNC speech recognition score was 96 
percent.  The veteran had a right ear pure-tone average of 8 
and a right ear Maryland CNC speech recognition score of 96 
percent.  The diagnosis was normal hearing bilaterally.

In May 1995, the veteran was afforded a hearing before the 
RO.  According to the transcript, the veteran testified that 
he had to turn up the volume on his television and radio in 
order to hear, and that he often had to ask people to repeat 
themselves.  He also testified that he used his right ear to 
listen on the phone. 

At the October 1995 VA examination, the veteran's left ear 
pure-tone thresholds were 10 decibels at 500 Hertz, 20 
decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 25 
decibels at 3000 Hertz, and 35 decibels at 4000 Hertz, with 
an average pure-tone threshold of 24.  His Maryland CNC word 
recognition score was 92 percent.  His right ear average 
pure-tone threshold was 8 and his Maryland CNC speech 
recognition score was 100 percent.  The diagnosis was normal 
hearing bilaterally.

The report from the veteran's May 1998 VA examination shows 
that the veteran's  left ear pure-tone thresholds were 15 
decibels at 500, 1000 and 2000 Hertz, 25 decibels at 3000 
Hertz, and 30 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 21.  His Maryland CNC speech 
recognition was 90 percent for his left ear.  His pure-tone 
average for his right ear was 9, and his right ear Maryland 
CNC score was 100 percent.  The veteran also complained of 
intermittent tinnitus in the left ear.  The diagnoses were 
normal hearing in the right ear, word recognition loss of the 
left ear, and intermittent tinnitus of the left ear.

The veteran was also afforded a hearing before the Board, in 
December 1999.  According to the transcript, the veteran 
testified that his hearing loss caused him to have to ask 
people to repeat themselves, particularly when he did not 
look at them while they spoke or if there was background 
noise.  He also testified that his hearing loss was 
frustrating to his wife and son and that he used his right 
ear on the telephone.

A letter from A. K. Mathur, M.D., F.A.C.S., dated June 2000, 
states that the veteran complained of tinnitus and difficulty 
hearing, particularly in situations with background noise.  
According to Dr. Mathur, examination of the veteran's left 
ear tympanic membranes and ear canals was normal.  Dr. Mathur 
also stated that the veteran's audiogram revealed a high 
frequency hearing loss in both ears at 4000 Hertz, and that 
speech reception thresholds were zero (0) decibels on the 
right with 92 percent word discrimination and 15 decibels on 
the left with 96 percent word discrimination.  He also opined 
that the veteran's sensorineural hearing loss at 4000 Hertz, 
particularly in the left ear, was "suggestive of noise-
induced trauma."

The veteran's August 2000 VA examination report states that 
the veteran's left ear pure-tone thresholds were 15 decibels 
at 500 Hertz, 20 decibels at 1000 and 2000 Hertz, 30 decibels 
at 3000 Hertz, and 35 decibels at 4000 Hertz.  His average 
pure-tone threshold was 26 and his left ear Maryland CNC 
speech recognition score was 90 percent.  His right ear 
average pure-tone threshold was 13 and his right ear Maryland 
CNC speech recognition score was 96 percent.  The diagnosis 
was "normal hearing bilaterally for adjudication purposes."  
The examiner also opined that the veteran's hearing loss in 
the left ear was more likely due to noise exposure and 
acoustic trauma because his hearing decreases in the higher 
frequencies with a return of better hearing at 8000 Hertz.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  
Where the impaired hearing is only service-connected for one 
ear, the non-service-connected ear is assigned a numeric 
designation Level of "I".  See 38 C.F.R. § 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Based on the veteran's audiology test results, neither 
38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
currently assigned noncompensable evaluation for hearing loss 
of the left ear is appropriate, and there is no basis for a 
higher evaluation at this time.  The clinical evidence of 
record shows that the veteran's left ear hearing loss does 
not translate to a numeric designation in excess of Level II.  
The veteran's left ear, at the most recent VA examination, 
manifested an average pure-tone threshold of 26 and 90 
percent of speech discrimination, resulting in the Level II 
designation.  As the veteran's right ear is not service-
connected for hearing loss, a Level I designation is 
assigned.  See 38 C.F.R. § 4.85.  Together, the Level II 
designation and the Level I designation result in a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII, and 
there is no basis for a higher rating.

Further, although the veteran's October 1994 Report of 
Medical Examination shows that the veteran had pure-tone 
thresholds in excess of 45 decibels, the Board finds that the 
pure-tone thresholds found on that audiometric test are an 
aberration in the test results rather than a reflection of 
loss of hearing acuity that warranted a compensable rating.  
In fact, within a short time after the October 1994 test, the 
veteran was tested again (in January 1995) and results were 
obtained for the left ear that were found to be consistent 
with those obtained prior to the October 1994 audiometric 
testing (in February 1994) and several years later (in August 
2000).  Indeed, the left ear results showed gradual hearing 
loss, and were consistent with the other audiological 
evaluations done between February 1994 and August 2000.  The 
Board therefore concludes that the October 1994 test results 
for the left ear may not, because of the inconsistency, be 
relied on to rate the veteran's hearing loss of the left ear.  
See 38 C.F.R. § 4.2 (a current rating accurately reflects the 
elements of a disability when it is based on a consistent 
picture of the disability).

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
hearing loss of the left ear, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for hearing loss of the left ear, on either 
a schedular or extra-schedular basis.



ORDER

A compensable evaluation for hearing loss of the left ear is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

